Case 9:19-cv-80244-RLR Document 47 Entered on FLSD Docket 06/14/2019 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 9:19-CV-80244-RLR

  SECURITIES AND EXCHANGE COMMISSION,

                                        Plaintiff,

  v.

  CASTLEBERRY FINANCIAL SERVICES GROUP,
  LLC, T. JONATHON TURNER, f/k/a “JON BARRI
  BROTHERS,” and NORMAN M. STRELL,

                                        Defendants,

  and

  CASTLEBERRY ALL SPORTS SERVICES GROUP,
  INC., SUZANNE L. STRELL, and NORMAN M. STRELL
  REVOCABLE TRUST,

                                Relief Defendants.
  _______________________________________________/

   ORDER GRANTING PLATINFF’S MOTION FOR DEFAULT JUDGMENT AGAINST
                   DEFENDANT T. JONATHON TURNER

         This matter is before the Court on Plaintiff Securities and Exchange Commission’s Motion

  for Default Judgment Against Defendant T. Jonathon Turner and Relief Defendants. Having

  considered the motion and the entire record, the Court enters the following order granting the

  Plaintiff’s motion, and imposing a Default Judgment of Permanent Injunction against Defendant

  T. Jonathon Turner, f/k/a “Jon Barri Brothers”:

                             Findings of Fact and Conclusions of Law

         1.      This Court has personal jurisdiction over Turner and the subject matter of this

  action. Venue is proper in the Southern District of Florida.

         2.      Turner was properly served with a summons and a copy of the Complaint pursuant
Case 9:19-cv-80244-RLR Document 47 Entered on FLSD Docket 06/14/2019 Page 2 of 6



  to Rule 4 of the Federal Rules of Civil Procedure, and thus, he has proper notice of this action.

         3.      As of the date of this Order, Turner has failed to answer or otherwise file a

  responsive pleading to the Complaint as required by the Federal Rules of Civil Procedure.

         4.      The Clerk of the Court entered a default against Turner on May 14, 2019. [DE 43].

  By virtue of the default and the failure to respond to the Complaint, Turner is deemed to have

  admitted the allegations of the Complaint, and the Commission has established liability against

  him. Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987). Thus, the Court finds Turner has

  committed the violations alleged in the Complaint. Accordingly, it is:

         ORDERED AND ADJUDGED that Plaintiff’s Motion for Default Judgment against

  Defendant T. Jonathon Turner is granted. Default Judgment is entered against Turner as follows:

                                                   I.

                                   PERMANENT INJUNCTION

          A. Section 10(b) and Rule 10b-5 of the Securities and Exchange Act of 1934

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant Turner is

  permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

  Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

  promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

  interstate commerce, or of the mails, or of any facility of any national securities exchange, in

  connection with the purchase or sale of any security:

         (a)     to employ any device, scheme, or artifice to defraud; and

         (b)     to engage in any act, practice, or course of business which operates or would

                 operate as a fraud or deceit upon any person,



                                                  -2-
Case 9:19-cv-80244-RLR Document 47 Entered on FLSD Docket 06/14/2019 Page 3 of 6



  by, directly or indirectly, (i) creating a false appearance or otherwise deceiving any person, or (ii)

  disseminating false or misleading documents, materials, or information or making, either orally or

  in writing, any false or misleading statement in any communication with any investor or

  prospective investor, about:

          (a) the prospects for success of any product or company; or

          (b) the business operation of a company; or

          (c) the management of a company.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

  Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

  receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

  agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

  with Turner or with anyone described in (a).

                            B. Section 17(a) Of the Securities Act of 1933

          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Turner

  is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

  (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

  means or instruments of transportation or communication in interstate commerce or by use of the

  mails, directly or indirectly:

          (a)     to employ any device, scheme, or artifice to defraud;

          (b)     to obtain money or property by means of any untrue statement of a material fact

                  or any omission of a material fact necessary in order to make the statements

                  made, in light of the circumstances under which they were made, not misleading;

                  or

                                                   -3-
Case 9:19-cv-80244-RLR Document 47 Entered on FLSD Docket 06/14/2019 Page 4 of 6



         (c)     to engage in any transaction, practice, or course of business which operates or

                 would operate as a fraud or deceit upon the purchaser,

  by, directly or indirectly, (i) creating a false appearance or otherwise deceiving any person, or (ii)

  disseminating false or misleading documents, materials, or information or making, either orally or

  in writing, any false or misleading statement in any communication with any investor or

  prospective investor, about:

         (a) the prospects for success of any product or company; or

         (b) the business operation of a company; or

         (c) the management of a company.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

  Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

  receive actual notice of this Judgment by personal service or otherwise: (a) Turner’s officers,

  agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

  with Turner or with anyone described in (a).

                                                   II.

                            DISGORGEMENT AND CIVIL PENALTY

         IT IS FURTHER ORDERED AND ADJUDGED that Turner shall pay disgorgement of

  ill-gotten gains, prejudgment interest thereon, and a civil penalty pursuant to Section 20(d) of the

  Securities Act, 15 U.S.C. § 77t(d), and Section 21(d)(3) of the Exchange Act, 15 U.S.C.

  § 78u(d)(3). The Court shall determine the amounts of the disgorgement and civil penalty upon

  motion of the Commission. Prejudgment interest shall be calculated from February 2018, based

  on the rate of interest used by the Internal Revenue Service for the underpayment of federal income

  tax as set forth in 26 U.S.C. § 6621(a)(2). The Commission shall file a motion seeking specific

                                                   -4-
Case 9:19-cv-80244-RLR Document 47 Entered on FLSD Docket 06/14/2019 Page 5 of 6



  disgorgement, prejudgment interest, and civil penalty amounts within 90 days of the entry of this

  Order.

                                                  III.

                          BANKRUPTCY NONDISCHARGEABILITY

           IT IS FURTHER ORDERED AND ADJUDGED that, solely for purposes of exceptions

  to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the allegations in

  the Complaint are true and admitted by Defendant, and further, any debt for disgorgement,

  prejudgment interest, civil penalty or other amounts due by Defendant under this Judgment or any

  other judgment, order, consent order, decree or settlement agreement entered in connection with

  this proceeding, is a debt for the violation by Defendant of the federal securities laws or any

  regulation or order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy

  Code, 11 U.S.C. §523(a)(19).

                                                  IV.

                                 RETENTION OF JURISDICTION

           IT IS FURTHER ORDERED AND ADJUDGED that this Court shall retain jurisdiction

  of this matter and Turner in order to implement and carry out the terms of all Orders and Decrees

  that may be entered and/or to entertain any suitable application or motion for additional relief

  within the jurisdiction of this Court, and will order other relief that this Court deems appropriate

  under the circumstances.




                                                  -5-
Case 9:19-cv-80244-RLR Document 47 Entered on FLSD Docket 06/14/2019 Page 6 of 6



                                                 V.

                                 RULE 54(b) CERTIFICATION

         There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

  Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.

         Done and Ordered in Chambers in West Palm Beach, Florida, this 14th day of June, 2019.



                                               ____________________________________
                                               HONORABLE ROBIN L. ROSENBERG
                                               UNITED STATES DISTRICT JUDGE




                                                 -6-
